DETAILED ACTION
This action is in response to amendments filed 4/19/2022. Claims 1-13 and 21-27 are pending with claims 1, 5, 7, 9, 11 and 21 having been amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments filed 4/26/2022, with respect to the rejection(s) of claim(s) 1, 9 and 21 under 103 as being unpatentable over McGee et al U.S. 2009/0254990 in view of Red Bend (WO/2018/065973) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over Lukacs et al (2014/0137180) in view of Red Bend WO 20018/065973.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 13 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lukacs et al (2014/0137180) in view of Red Bend WO 20018/065973.
With respect to claim 1 McGee an embedded system comprising: 
one or more processing units to implement: 
a virtualized environment (see Lukacs figure 3 and paragraph 0029 i.e. FIG. 3 shows an illustrative software configuration of client system 16, according to some embodiments of the present invention. In some embodiments, a hypervisor 40 executes on the client system hardware. Hypervisor 40, also known in the art as a virtual machine monitor, comprises software allowing the multiplexing (sharing) by multiple virtual machines of hardware resources of client system 16, such as processor operations, memory, storage, input/output, and networking devices. In some embodiments, hypervisor 40 enables multiple virtual machines (VM) and/or operating systems (OS) to run concurrently on client system 16, with various degrees of isolation. Virtual machines are commonly known in the art as software emulations of actual physical machines/computer systems, each capable of running its own operating system and software independently of other VMs. Examples of popular hypervisors include the VMware ESXi.TM. from VMware Inc. and the open-source Xen hypervisor, among others); 
a hypervisor that supports virtualized components with isolated execution environments on partitions of the virtualized environment (see Lukacs figure 3 element 40 Hypervisor and paragraph 0030 i.e. Client system 16 further comprises a client VM 52 and a security VM 54, operating concurrently and exposed by hypervisor 40); 
a guest operating system (OS) on a first partition of the partitions (see Lukacs figure 3 element 56 Client OS and paragraph 0031 i.e. client VM 52 may execute a client operating system 56 and/or a set of software applications 62a-b concurrently and independently of other VMs running on client system 16. OS 56 comprises software that provides an interface to the (virtualized) hardware of client VM 52, and acts as a host for computing applications 62a-b running on the respective OS); 
a security manager comprising a security engine on a second partition of the partitions (see Lukacs figure 3 element 54 Security Virtue machine and paragraph 0033 i.e. security VM 54 is launched by hypervisor 40 from an authenticated image stored on a computer-readable medium of client system 16, as shown in more detail below. In other embodiments, security VM 54 and/or hypervisor 40 are loaded from a secure location accessible via networks 18a-b, for instance using a pre-boot execution environment (PXE). Security VM 54 may execute a security operating system 58 providing a software interface to the (virtualized) hardware of security VM 54. In some embodiments, security OS 58 comprises OS components enabling routing of data between security VM 54 and client VM 52, as described below. OS 58 acts as a host for a network introspection engine 60, an event correlation engine 68, and possibly other applications or services. In some embodiments, security OS 58 may comprise a modified version of a widely available operating system such as Linux.RTM. or Android.TM., among others. Network introspection engine 60 is configured to intercept and analyze data traffic between client VM 52 and network(s) 18a-b. Some parts of network introspection engine 60 may execute at user privilege level, while other parts may execute at kernel privilege level) ; and 
wherein the security engine is implemented on the communication channel and is between the guest OS and the network interface, the security engine to monitor communications over the communication channel for potential threats and determine a security response upon determining a security event from the communications (see Lukacs figure 8 and paragraph 0058-0061 i.e. When operating in send mode, an exemplary client VM 52 may use a network driver 72a of client OS 56 to send a data unit 80 via to at least one of virtualized network adapter(s) 130 configured and controlled by hypervisor 40. Communication dispatcher 44 of hypervisor 40 then picks up data unit 80 at adapter(s) 130 and forwards data unit 80 to network introspection engine 60 operating within security VM 54. After analyzing data unit 80 and determining that data unit 80 is not indicative of malware, engine 60 may send data unit 80 to a network driver 72b, which may be a component of security OS 58. Driver 72b then employs at least one of network adapter(s) 30 to transmit data unit 80 over network(s) 18a-b)
determine a security response upon determining a security event from the communications (see Lukacs figure 9 and paragraph 0065-0066 i.e. In a step 228, engine 60 determines whether step 226 indicates malware and/or malicious activity, and if yes, engine 60 proceeds to a step 234 described below. When data unit 80 is malicious and/or client VM is affected by malware as determined by memory introspection engine 46, in a step 234 engine 60 stops data unit 80 from reaching client VM 52. Step 234 may include matching a course of action to a type of malware/malicious behavior detected in step 226, according to the security policy currently in effect on client system 16. For instance, for certain types of behavior (e.g., a malformed packet on TCP port 80), the current security policy may instruct engine 60 to allow client VM 52 to continue to receive network communication from the same source, while in other instances, such as when data unit 80 comprises malware, the current policy may restrict client VM 52 from receiving any communication. In a step 236, network introspection engine 60 may send a security alert to event correlation engine 68, the alert comprising data indicative of the security incident identified in step 226 (e.g, data unit 80 comprises malware). Event correlation engine 68 may subsequently formulate and send a security report 64 related to the incident detected in step 226 to security server 12).
Lukacs does not teach a communication channel communicatively coupling the guest OS to at least one electronic control unit (ECU) of a vehicle via a network interface.
Red Bend teaches a communication channel communicatively coupling the guest OS to at least one electronic control unit (ECU) of a vehicle via a network interface (see Red Bend figure 2 and page 3 line 26 – page 4 line 13 i.e. ECUs on a CAN bus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lukacs in view of Red Bend to have used the system of Lukacs on the vehicle bus of Red Bend since the vehicle bus of Red Bend is one type of networks that the system of Lukacs could work on and would have been an obvious design option for a person skilled in the art before the effective filing date (Red Bend page 1 lines 4-12). Therefore one would have been motivated to have modify Lukacs in view of Red Bend to have used the system of Lukacs on the vehicle bus of Red Bend.

With respect to claim 2 Lukacs teaches the embedded system of claim 1, wherein the security response is performed on a communication being sent by the guest OS to the network interface (see Lukacs figure 9 and paragraph 0068 i.e. When the current security policy allows client VM 52 to send data over the network, in a step 246, engine 60 performs anti-malware analysis of data unit 80, as described above. A step 248 determines whether client system 16 comprises malware and/or performs malicious activity. When no such malware/activity is detected, in a step 250 network introspection engine 60 forwards data unit 80 to network driver 72b of security OS 58 for transmission to network(s) 18a-b. When data unit 80 is malicious, in a step 254 engine 60 stops data unit 80 from reaching network(s) 18a-b. Next, in a step 254, network introspection engine 60 sends an alert to event correlation engine 68, the alert including data indicative of the security incident detected in step 246. Event correlation engine may then send a security report to security server 12).

With respect to claim 3 Lukacs the embedded system of claim 1, wherein the security response includes one or more of notifying the guest OS of the security event, logging the security event, or initiating a safe mode of operation (see Lukacs figure 9 and paragraph 0068 i.e. When the current security policy allows client VM 52 to send data over the network, in a step 246, engine 60 performs anti-malware analysis of data unit 80, as described above. A step 248 determines whether client system 16 comprises malware and/or performs malicious activity. When no such malware/activity is detected, in a step 250 network introspection engine 60 forwards data unit 80 to network driver 72b of security OS 58 for transmission to network(s) 18a-b. When data unit 80 is malicious, in a step 254 engine 60 stops data unit 80 from reaching network(s) 18a-b. Next, in a step 254, network introspection engine 60 sends an alert to event correlation engine 68, the alert including data indicative of the security incident detected in step 246. Event correlation engine may then send a security report to security server 12).

With respect to claim 4 Lukacs the embedded system of claim 1, wherein the security response includes transmitting data to cause a message blocking circuit to corrupt a message being communicated on the external vehicle bus (see Lukacs figure 9 and paragraph 0065-0066 i.e. In a step 228, engine 60 determines whether step 226 indicates malware and/or malicious activity, and if yes, engine 60 proceeds to a step 234 described below. When data unit 80 is malicious and/or client VM is affected by malware as determined by memory introspection engine 46, in a step 234 engine 60 stops data unit 80 from reaching client VM 52. Step 234 may include matching a course of action to a type of malware/malicious behavior detected in step 226, according to the security policy currently in effect on client system 16. For instance, for certain types of behavior (e.g., a malformed packet on TCP port 80), the current security policy may instruct engine 60 to allow client VM 52 to continue to receive network communication from the same source, while in other instances, such as when data unit 80 comprises malware, the current policy may restrict client VM 52 from receiving any communication. In a step 236, network introspection engine 60 may send a security alert to event correlation engine 68, the alert comprising data indicative of the security incident identified in step 226 (e.g, data unit 80 comprises malware). Event correlation engine 68 may subsequently formulate and send a security report 64 related to the incident detected in step 226 to security server 12).

With respect to claim 5 Lukacs the embedded system of claim 1, wherein the network interface includes a virtual network card on a third partition of the partitions, the security engine being between the virtual network card and the guest OS on the communication channel (see Lukacs figure 8 and paragraph 0058-0061 i.e. When operating in send mode, an exemplary client VM 52 may use a network driver 72a of client OS 56 to send a data unit 80 via to at least one of virtualized network adapter(s) 130 configured and controlled by hypervisor 40. Communication dispatcher 44 of hypervisor 40 then picks up data unit 80 at adapter(s) 130 and forwards data unit 80 to network introspection engine 60 operating within security VM 54. After analyzing data unit 80 and determining that data unit 80 is not indicative of malware, engine 60 may send data unit 80 to a network driver 72b, which may be a component of security OS 58. Driver 72b then employs at least one of network adapter(s) 30 to transmit data unit 80 over network(s) 18a-b).

With respect to claim 6 McGee the embedded system of claim 1, but does not disclose wherein the external vehicle bus is a Controller Area Network (CAN) bus.
Red Bend teaches wherein the external vehicle bus is a Controller Area Network (CAN) bus (see Red Bend figure 2 and page 3 line 26 – page 4 line).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGee in view of Red Bend to have used the system of McGee on the vehicle bus of Red Bend since the vehicle bus of Red Bend is one type of networks that the system of McGee could work on and would have been an obvious design option for a person skilled in the art before the effective filing date (Red Bend page 1 lines 4-12). Therefore one would have been motivated to have modify McGee in view of Red Bend to have used the system of McGee on the vehicle bus of Red Bend.

With respect to claim 7 Lukacs the embedded system of claim 1, wherein at least one communication of the communication is transmitted from the guest OS and the security engine is configured to monitor the at least one communication prior to the at least communication reaching a virtual driver of the guest OS (see Lukacs figure 8 and paragraph 0058-0061 i.e. When operating in send mode, an exemplary client VM 52 may use a network driver 72a of client OS 56 to send a data unit 80 via to at least one of virtualized network adapter(s) 130 configured and controlled by hypervisor 40. Communication dispatcher 44 of hypervisor 40 then picks up data unit 80 at adapter(s) 130 and forwards data unit 80 to network introspection engine 60 operating within security VM 54. After analyzing data unit 80 and determining that data unit 80 is not indicative of malware, engine 60 may send data unit 80 to a network driver 72b, which may be a component of security OS 58. Driver 72b then employs at least one of network adapter(s) 30 to transmit data unit 80 over network(s) 18a-b).

With respect to claim 9 Lukacs teaches an embedded system comprising: 
one or more processing units to implement: 
a virtualized environment (see Lukacs figure 3 and paragraph 0029 i.e. FIG. 3 shows an illustrative software configuration of client system 16, according to some embodiments of the present invention. In some embodiments, a hypervisor 40 executes on the client system hardware. Hypervisor 40, also known in the art as a virtual machine monitor, comprises software allowing the multiplexing (sharing) by multiple virtual machines of hardware resources of client system 16, such as processor operations, memory, storage, input/output, and networking devices. In some embodiments, hypervisor 40 enables multiple virtual machines (VM) and/or operating systems (OS) to run concurrently on client system 16, with various degrees of isolation. Virtual machines are commonly known in the art as software emulations of actual physical machines/computer systems, each capable of running its own operating system and software independently of other VMs. Examples of popular hypervisors include the VMware ESXi.TM. from VMware Inc. and the open-source Xen hypervisor, among others); 
a hypervisor that supports virtualized components with isolated execution environments on partitions of the virtualized environment (see Lukacs figure 3 element 40 Hypervisor and paragraph 0030 i.e. Client system 16 further comprises a client VM 52 and a security VM 54, operating concurrently and exposed by hypervisor 40); 
a first guest operating system (OS) on a first partition of the partitions (see Lukacs figure 3 element 56 Client OS and paragraph 0031 i.e. client VM 52 may execute a client operating system 56 and/or a set of software applications 62a-b concurrently and independently of other VMs running on client system 16. OS 56 comprises software that provides an interface to the (virtualized) hardware of client VM 52, and acts as a host for computing applications 62a-b running on the respective OS); 
a second guest OS on a second partition of the partitions (see Lukacs paragraph 0030 i.e. Client system 16 further comprises a client VM 52 and a security VM 54, operating concurrently and exposed by hypervisor 40. While FIG. 3 shows just two VMs for simplicity, client system 16 may include multiple VMs 52, 54. The number of VMs may change during the operation of client system 16. In some embodiments, each client VM may have an associated security VM. A single security VM may service multiple client VMs executing concurrently on client system 16)
a security manager comprising a security engine on a third partition of the partition (see Lukacs figure 3 element 54 Security Virtue machine and paragraph 0033 i.e. security VM 54 is launched by hypervisor 40 from an authenticated image stored on a computer-readable medium of client system 16, as shown in more detail below. In other embodiments, security VM 54 and/or hypervisor 40 are loaded from a secure location accessible via networks 18a-b, for instance using a pre-boot execution environment (PXE). Security VM 54 may execute a security operating system 58 providing a software interface to the (virtualized) hardware of security VM 54. In some embodiments, security OS 58 comprises OS components enabling routing of data between security VM 54 and client VM 52, as described below. OS 58 acts as a host for a network introspection engine 60, an event correlation engine 68, and possibly other applications or services. In some embodiments, security OS 58 may comprise a modified version of a widely available operating system such as Linux.RTM. or Android.TM., among others. Network introspection engine 60 is configured to intercept and analyze data traffic between client VM 52 and network(s) 18a-b. Some parts of network introspection engine 60 may execute at user privilege level, while other parts may execute at kernel privilege level),
a first communication channel communicatively (see Lukacs figure 4-B element 234 virtualized Buses and paragraph 0028 and 0036 i.e. FIGS. 4-A-B illustrate exemplary configurations of security VM 54 and client VM 52, respectively, according to some embodiments of the present invention. VM 54 comprises a virtualized processor 120 and a virtualized memory unit 122, both connected by virtualized buses 134. Security VM 54 is configured to control at least one of network adapter(s) 30);
a second communication channel communicatively (see Lukacs figure 4-B element 234 virtualized Buses and paragraph 0028 and 0036 i.e. FIGS. 4-A-B illustrate exemplary configurations of security VM 54 and client VM 52, respectively, according to some embodiments of the present invention. VM 54 comprises a virtualized processor 120 and a virtualized memory unit 122, both connected by virtualized buses 134. Security VM 54 is configured to control at least one of network adapter(s) 30), and
wherein the security engine is implemented on the communication channel and is between the guest OS and the network interface, the security engine to monitor communications over the communication channel for potential threats (see Lukacs figure 8 and paragraph 0058-0061 i.e. When operating in send mode, an exemplary client VM 52 may use a network driver 72a of client OS 56 to send a data unit 80 via to at least one of virtualized network adapter(s) 130 configured and controlled by hypervisor 40. Communication dispatcher 44 of hypervisor 40 then picks up data unit 80 at adapter(s) 130 and forwards data unit 80 to network introspection engine 60 operating within security VM 54. After analyzing data unit 80 and determining that data unit 80 is not indicative of malware, engine 60 may send data unit 80 to a network driver 72b, which may be a component of security OS 58. Driver 72b then employs at least one of network adapter(s) 30 to transmit data unit 80 over network(s) 18a-b);
determine a security response upon determining a security event from the communications (see Lukacs figure 9 and paragraph 0065-0066 i.e. In a step 228, engine 60 determines whether step 226 indicates malware and/or malicious activity, and if yes, engine 60 proceeds to a step 234 described below. When data unit 80 is malicious and/or client VM is affected by malware as determined by memory introspection engine 46, in a step 234 engine 60 stops data unit 80 from reaching client VM 52. Step 234 may include matching a course of action to a type of malware/malicious behavior detected in step 226, according to the security policy currently in effect on client system 16. For instance, for certain types of behavior (e.g., a malformed packet on TCP port 80), the current security policy may instruct engine 60 to allow client VM 52 to continue to receive network communication from the same source, while in other instances, such as when data unit 80 comprises malware, the current policy may restrict client VM 52 from receiving any communication. In a step 236, network introspection engine 60 may send a security alert to event correlation engine 68, the alert comprising data indicative of the security incident identified in step 226 (e.g, data unit 80 comprises malware). Event correlation engine 68 may subsequently formulate and send a security report 64 related to the incident detected in step 226 to security server 12).
Lukacs does not teach both the first and second communication channel communicatively coupling the guest OS to an internal vehicle bus.
Red Bend teaches both the first and second communication channel communicatively coupling the guest OS to an internal vehicle bus (see Red Bend figure 2 and page 3 line 26 – page 4 line 13 i.e. ECUs on a CAN bus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lukacs in view of Red Bend to have used the system of Lukacs on the vehicle bus of Red Bend since the vehicle bus of Red Bend is one type of networks that the system of Lukacs could work on and would have been an obvious design option for a person skilled in the art before the effective filing date (Red Bend page 1 lines 4-12). Therefore one would have been motivated to have modify Lukacs in view of Red Bend to have used the system of Lukacs on the vehicle bus of Red Bend.

With respect to claim 10 Lukacs teaches the embedded system of claim 9, but does not disclose wherein the internal vehicle bus is a Controller Area Network (CAN) bus.
Red Bend teaches disclose wherein the internal vehicle bus is a Controller Area Network (CAN) bus (see Red Bend figure 2 and page 3 line 26 – page 4 line).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lukacs in view of Red Bend to have used the system of Lukacs on the vehicle bus of Red Bend since the vehicle bus of Red Bend is one type of networks that the system of Lukacs could work on and would have been an obvious design option for a person skilled in the art before the effective filing date (Red Bend page 1 lines 4-12). Therefore one would have been motivated to have modify Lukacs in view of Red Bend to have used the system of Lukacs on the vehicle bus of Red Bend.

With respect to claim 11 Lukacs teaches the embedded system of claim 9, wherein the second communication channel includes a different security services engine that monitors the communications between the first guest OS and the second guest OS over the internal vehicle bus for potential threats and determines a different security response upon determining a security event from the communications (see (see Lukacs paragraph 0030 i.e. Client system 16 further comprises a client VM 52 and a security VM 54, operating concurrently and exposed by hypervisor 40. While FIG. 3 shows just two VMs for simplicity, client system 16 may include multiple VMs 52, 54. The number of VMs may change during the operation of client system 16. In some embodiments, each client VM may have an associated security VM. A single security VM may service multiple client VMs executing concurrently on client system 16).

With respect to claim 13 Lukacs teaches the embedded system of claim 9, wherein the internal bus provides the first guest OS with connectivity to an external bus over the first communication channel, and provides the second guest OS with connectivity to the external bus over the second communication channel (see Lukacs figure 4-B element 234 virtualized Buses and paragraph 0028 and 0036 i.e. FIGS. 4-A-B illustrate exemplary configurations of security VM 54 and client VM 52, respectively, according to some embodiments of the present invention. VM 54 comprises a virtualized processor 120 and a virtualized memory unit 122, both connected by virtualized buses 134. Security VM 54 is configured to control at least one of network adapter(s) 30).
Lukacs does not teach the internal bus is an internal vehicle bus with an electronic control unit (ECU)
Red Bend teaches the internal bus is an internal vehicle bus with an electronic control unit (ECU) (see Red Bend figure 2 and page 3 line 26 – page 4 line).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lukacs in view of Red Bend to have used the system of Lukacs on the vehicle bus of Red Bend since the vehicle bus of Red Bend is one type of networks that the system of Lukacs could work on and would have been an obvious design option for a person skilled in the art before the effective filing date (Red Bend page 1 lines 4-12). Therefore one would have been motivated to have modify Lukacs in view of Red Bend to have used the system of Lukacs on the vehicle bus of Red Bend.

With respect to claim 21 Lukacs teaches a method comprising:
monitoring, using a security manager on a first partition of partitions of a virtualized environment hosted by a hypervisor (see Lukacs figure 3 element 40 Hypervisor and paragraph 0030 i.e. Client system 16 further comprises a client VM 52 and a security VM 54, operating concurrently and exposed by hypervisor 40),
communications over a communication channel for potential threats, the communication channel being of the virtualized environment and including the security engine between a guest operating system (OS) on a second partition of the partitions and a network interface that provides the guest OS with connectivity over the communication channel (see Lukacs figure 3 element 54 Security Virtue machine and paragraph 0033 i.e. security VM 54 is launched by hypervisor 40 from an authenticated image stored on a computer-readable medium of client system 16, as shown in more detail below. In other embodiments, security VM 54 and/or hypervisor 40 are loaded from a secure location accessible via networks 18a-b, for instance using a pre-boot execution environment (PXE). Security VM 54 may execute a security operating system 58 providing a software interface to the (virtualized) hardware of security VM 54. In some embodiments, security OS 58 comprises OS components enabling routing of data between security VM 54 and client VM 52, as described below. OS 58 acts as a host for a network introspection engine 60, an event correlation engine 68, and possibly other applications or services. In some embodiments, security OS 58 may comprise a modified version of a widely available operating system such as Linux.RTM. or Android.TM., among others. Network introspection engine 60 is configured to intercept and analyze data traffic between client VM 52 and network(s) 18a-b. Some parts of network introspection engine 60 may execute at user privilege level, while other parts may execute at kernel privilege level);
determining, using the security manager, a security event from the communications based at least on the monitoring (see Lukacs figure 8 and paragraph 0058-0061 i.e. When operating in send mode, an exemplary client VM 52 may use a network driver 72a of client OS 56 to send a data unit 80 via to at least one of virtualized network adapter(s) 130 configured and controlled by hypervisor 40. Communication dispatcher 44 of hypervisor 40 then picks up data unit 80 at adapter(s) 130 and forwards data unit 80 to network introspection engine 60 operating within security VM 54. After analyzing data unit 80 and determining that data unit 80 is not indicative of malware, engine 60 may send data unit 80 to a network driver 72b, which may be a component of security OS 58. Driver 72b then employs at least one of network adapter(s) 30 to transmit data unit 80 over network(s) 18a-b); and
determining, using the security manager, a security response based at least on the security event (see Lukacs figure 9 and paragraph 0065-0066 i.e. In a step 228, engine 60 determines whether step 226 indicates malware and/or malicious activity, and if yes, engine 60 proceeds to a step 234 described below. When data unit 80 is malicious and/or client VM is affected by malware as determined by memory introspection engine 46, in a step 234 engine 60 stops data unit 80 from reaching client VM 52. Step 234 may include matching a course of action to a type of malware/malicious behavior detected in step 226, according to the security policy currently in effect on client system 16. For instance, for certain types of behavior (e.g., a malformed packet on TCP port 80), the current security policy may instruct engine 60 to allow client VM 52 to continue to receive network communication from the same source, while in other instances, such as when data unit 80 comprises malware, the current policy may restrict client VM 52 from receiving any communication. In a step 236, network introspection engine 60 may send a security alert to event correlation engine 68, the alert comprising data indicative of the security incident identified in step 226 (e.g, data unit 80 comprises malware). Event correlation engine 68 may subsequently formulate and send a security report 64 related to the incident detected in step 226 to security server 12).
Lukacs does not teach a network interface that provides the guest OS with connectivity over the communication channel to at least one electronic control unit (ECU) on an external vehicle bus of a vehicle.
Red Bend teaches a network interface that provides the guest OS with connectivity over the communication channel to at least one electronic control unit (ECU) on an external vehicle bus of a vehicle (see Red Bend figure 2 and page 3 line 26 – page 4 line 13 i.e. ECUs on a CAN bus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lukacs in view of Red Bend to have used the system of Lukacs on the vehicle bus of Red Bend since the vehicle bus of Red Bend is one type of networks that the system of Lukacs could work on and would have been an obvious design option for a person skilled in the art before the effective filing date (Red Bend page 1 lines 4-12). Therefore one would have been motivated to have modify Lukacs in view of Red Bend to have used the system of Lukacs on the vehicle bus of Red Bend.

With respect to claim 22 Lukacs teaches the method of claim 21, wherein the security response is performed on a communication being sent by the guest OS to the network interface (see Lukacs figure 9 and paragraph 0068 i.e. When the current security policy allows client VM 52 to send data over the network, in a step 246, engine 60 performs anti-malware analysis of data unit 80, as described above. A step 248 determines whether client system 16 comprises malware and/or performs malicious activity. When no such malware/activity is detected, in a step 250 network introspection engine 60 forwards data unit 80 to network driver 72b of security OS 58 for transmission to network(s) 18a-b. When data unit 80 is malicious, in a step 254 engine 60 stops data unit 80 from reaching network(s) 18a-b. Next, in a step 254, network introspection engine 60 sends an alert to event correlation engine 68, the alert including data indicative of the security incident detected in step 246. Event correlation engine may then send a security report to security server 12).

With respect to claim 23 Lukacs teaches the method of claim 21, wherein the security response includes one or more of notifying the guest OS of the security event, logging the security event, or initiating a safe mode of operation (see Lukacs figure 9 and paragraph 0068 i.e. When the current security policy allows client VM 52 to send data over the network, in a step 246, engine 60 performs anti-malware analysis of data unit 80, as described above. A step 248 determines whether client system 16 comprises malware and/or performs malicious activity. When no such malware/activity is detected, in a step 250 network introspection engine 60 forwards data unit 80 to network driver 72b of security OS 58 for transmission to network(s) 18a-b. When data unit 80 is malicious, in a step 254 engine 60 stops data unit 80 from reaching network(s) 18a-b. Next, in a step 254, network introspection engine 60 sends an alert to event correlation engine 68, the alert including data indicative of the security incident detected in step 246. Event correlation engine may then send a security report to security server 12).

With respect to claim 24 Lukacs teaches the method of claim 21, wherein the security response includes transmitting data to cause a message blocking circuit to corrupt a message being communicated on the external vehicle bus (see Lukacs figure 9 and paragraph 0065-0066 i.e. In a step 228, engine 60 determines whether step 226 indicates malware and/or malicious activity, and if yes, engine 60 proceeds to a step 234 described below. When data unit 80 is malicious and/or client VM is affected by malware as determined by memory introspection engine 46, in a step 234 engine 60 stops data unit 80 from reaching client VM 52. Step 234 may include matching a course of action to a type of malware/malicious behavior detected in step 226, according to the security policy currently in effect on client system 16. For instance, for certain types of behavior (e.g., a malformed packet on TCP port 80), the current security policy may instruct engine 60 to allow client VM 52 to continue to receive network communication from the same source, while in other instances, such as when data unit 80 comprises malware, the current policy may restrict client VM 52 from receiving any communication. In a step 236, network introspection engine 60 may send a security alert to event correlation engine 68, the alert comprising data indicative of the security incident identified in step 226 (e.g, data unit 80 comprises malware). Event correlation engine 68 may subsequently formulate and send a security report 64 related to the incident detected in step 226 to security server 12).

With respect to claim 25 Lukacs teaches the method of claim 21, wherein the network interface is a physical interface to the external vehicle bus and the virtualized environment further comprises a communications manager on a third of the partitions that includes a virtualized hardware interface to the network interface (see Lukacs figure 8 and paragraph 0058-0061 i.e. When operating in send mode, an exemplary client VM 52 may use a network driver 72a of client OS 56 to send a data unit 80 via to at least one of virtualized network adapter(s) 130 configured and controlled by hypervisor 40. Communication dispatcher 44 of hypervisor 40 then picks up data unit 80 at adapter(s) 130 and forwards data unit 80 to network introspection engine 60 operating within security VM 54. After analyzing data unit 80 and determining that data unit 80 is not indicative of malware, engine 60 may send data unit 80 to a network driver 72b, which may be a component of security OS 58. Driver 72b then employs at least one of network adapter(s) 30 to transmit data unit 80 over network(s) 18a-b).

With respect to claim 26 Lukacs teaches the method of claim 21, but does not disclose wherein the external vehicle bus is a Controller Area Network (CAN) bus.
Red Bend teaches wherein the external vehicle bus is a Controller Area Network (CAN) bus (see Red Bend figure 2 and page 3 line 26 – page 4 line).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lukacs in view of Red Bend to have used the system of Lukacs on the vehicle bus of Red Bend since the vehicle bus of Red Bend is one type of networks that the system of Lukacs could work on and would have been an obvious design option for a person skilled in the art before the effective filing date (Red Bend page 1 lines 4-12). Therefore one would have been motivated to have modify Lukacs in view of Red Bend to have used the system of Lukacs on the vehicle bus of Red Bend.

With respect to claim 27 Lukacs teaches the method of claim 21, wherein the security manager is positioned above the guest OS in a chain of trust of a certificate chain (see Lukacs figure 3 element 54 Security Virtue machine and paragraph 0033 i.e. security VM 54 is launched by hypervisor 40 from an authenticated image stored on a computer-readable medium of client system 16, as shown in more detail below. In other embodiments, security VM 54 and/or hypervisor 40 are loaded from a secure location accessible via networks 18a-b, for instance using a pre-boot execution environment (PXE). Security VM 54 may execute a security operating system 58 providing a software interface to the (virtualized) hardware of security VM 54. In some embodiments, security OS 58 comprises OS components enabling routing of data between security VM 54 and client VM 52, as described below. OS 58 acts as a host for a network introspection engine 60, an event correlation engine 68, and possibly other applications or services. In some embodiments, security OS 58 may comprise a modified version of a widely available operating system such as Linux.RTM. or Android.TM., among others. Network introspection engine 60 is configured to intercept and analyze data traffic between client VM 52 and network(s) 18a-b. Some parts of network introspection engine 60 may execute at user privilege level, while other parts may execute at kernel privilege level).

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lukacs et al (2014/0137180) in view of Red Bend (WO 20018/065973) in view of Mehrotra et al (US 2018/0337936).
With respect to claim 8 Lukacs the embedded system of claim 1, but does not disclose wherein the determining of the security event from the communications is based on performing machine learning on or more of historical traffic frequency or historical traffic patterns over the communication channel.
Mehrothra teaches wherein the determining of the security event from the communications is based on performing machine learning on or more of historical traffic frequency or historical traffic patterns over the communication channel (see paragraph 0008 i.e. in accordance with one example embodiment, generating the baseline traffic patterns may include generating the baseline traffic patterns based upon machine learning, and the method may further include updating the baseline traffic patterns based upon false positive anomaly events).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lukacs in view of Mehrotra to generated a baseline traffic patterns using machine learning that can be updated based on false positive anomaly as a way to use machine to reduce false positive anomaly. Therefore one would have been motivated to have used machine learning.

	

With respect to claim 12 Lukacs teaches the embedded system of claim 9, but does not disclose wherein the determining of the security event from the communications is based on performing machine learning on or more of historical traffic frequency or historical traffic patterns between the first guest OS and the second guest OS over the internal vehicle bus.
Mehrothra teaches wherein the determining of the security event from the communications is based on performing machine learning on or more of historical traffic frequency or historical traffic patterns between the first guest OS and the second guest OS over the internal vehicle bus (see paragraph 0008 i.e. in accordance with one example embodiment, generating the baseline traffic patterns may include generating the baseline traffic patterns based upon machine learning, and the method may further include updating the baseline traffic patterns based upon false positive anomaly events).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lukacs in view of Mehrotra to generated a baseline traffic patterns using machine learning that can be updated based on false positive anomaly as a way to use machine to reduce false positive anomaly. Therefore one would have been motivated to have used machine learning.

Prior Art
Manmohan et al (US 2014/0237537) titled “METHOD AND TECHNIQUE FOR APPLICATION AND DEVICE CONTROL IN A VIRTUALIZED ENVIRONMENT” teaches A data loss prevention (DLP) manager running on a security virtual machine manages DLP policies for a plurality of guest virtual machines. The DLP manager identifies a source associated with a file open or create event. The source is at least one of an application or a device being used by a guest virtual machine (GVM). The DLP manager enforces a first response rule associated with the GVM when the source is a non-approved source per a source control policy
	Shin et al (US 2014/0317737) titled “HYPERVISOR-BASED INTRUSION PREVENTION PLATFORM AND VIRTUAL NETWORK INTRUSION PREVENTION SYSTEM” teaches a hypervisor-based intrusion prevention platform is provided. The hypervisor-based intrusion prevention platform comprises a virtual network intrusion prevention system (vIPS) framework which obtains internal information of a virtualization system from a hypervisor and performs security control on the hypervisor in response to the result of intrusion detection carried out by using the internal information of the virtualization system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN E ALMEIDA whose telephone number is (571)270-1018.  The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to 5:00 P.M.  The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492